United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stockton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert Mysel, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2116
Issued: May 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 17, 2009 appellant filed a timely appeal from a May 22, 2009 merit decision
of the Office of Workers’ Compensation Programs denying his claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On March 12, 2008 appellant, then a 53-year-old postmaster, filed an occupational
disease or illness claim (Form CA-2) alleging that he sustained an emotional condition causally
related to his federal employment. He indicated that he became aware of the condition on
December 12, 2007, when he had a “hostile interaction” with a supervisor, Bobbi Riley.

Appellant alleged on the claim form that Ms. Riley used obscenities, called him a “piece of shit”
and threatened to fire him. He stated that he was treated with disrespect every day.
The supervisor submitted a March 17, 2008 statement that she did not ever call appellant
a “piece of shit” or threaten to fire him. She stated that on December 12, 2007 she notified
appellant an investigative interview was scheduled for December 17, 2007 regarding why
appellant failed to implement standardized work methods for carriers. The supervisor noted
appellant had been struggling to meet deadlines and due dates, and at an October 16, 2007
meeting help was offered, but appellant stated he did not need assistance.
The record contains a March 10, 2008 letter from an employing establishment Equal
Employment Opportunity (EEO) specialist indicating appellant had filed a discrimination
complaint with the EEO based on race, sex and age. The specialist indicated that during an
inquiry into appellant’s allegations, Ms. Riley stated it was appellant who became angry and
cussed during meetings, blaming his managers for not following instructions. According to the
specialist, Ms. Riley indicated the budget issue was that appellant would exceed the city carrier
budget, while appellant asserted there were other budget lines that balanced the city carrier
overruns.
In a statement received by the Office on April 15, 2008, appellant stated that his illness
was caused by “consistent intimidating, hostile, yelling, cursing, demeaning and threatening
behavior” by Ms. Riley. He stated that the event that led up to his panic attack was on
December 10, 2007, when the supervisor yelled obscenities at him regarding the condition of the
workplace. Appellant alleged there were constant threats to demote or fire him. On
December 12, 2007 he stated that the supervisor yelled about his managers not being timely with
a report, called him an idiot and again used obscenities. Appellant alleged that the supervisor
“was always on me about not making my budget. My fiscal year [2008] budget was shorted by
90 hours a day from what was earned. This was due to the Sacramento District budget office
errors.” According to appellant he had 10 stations within his responsibility, with deadlines that
must be met.
In a May 20, 2008 letter, the supervisor responded to appellant’s allegations. She stated
that appellant had been advised that he was overspending his budget by 40 hours a week in
unauthorized supervision and on December 10, 2007 he was told to follow prior instructions and
remove the unauthorized supervisor. The supervisor denied calling appellant an idiot, using
vulgar language or threatening to fire him. She stated that it was acknowledged that his office
was shorted a small amount of clerk hours, and a budget adjustment was made, but he had been
overrunning the city carrier budget.
A witness statement dated May 27, 2008 from a coworker, Ricardo Caro, reported that he
disagreed with appellant regarding an October 30, 2007 meeting. He stated that he did not recall
Ms. Riley yelling or using profanity, the meeting was cordial and Ms. Riley encouraged them to
continue to do better. In a May 21, 2008 letter, a manager of customer services stated that the
fiscal 2008 budget for the Stockton Post Office was tight, but manageable. A May 23, 2008
letter from a Richard Matsuhiro indicated there initially was a shortage in the weekly budget but
after four or five weeks it was corrected.

2

With respect to medical evidence, appellant submitted reports from Dr. Davis Oas, a
psychologist. In a report dated February 19, 2008, Dr. Oas reported that appellant had a panic
attack on December 12, 2007 after a “conflicted interaction” with a supervisor. He reported that
appellant felt he could not return to his job under Ms. Riley. In a brief April 3, 2008 report,
Dr. Oas stated that he had reviewed appellant’s responses and he concurred with appellant’s
statements.
In a decision dated September 12, 2008, the Office denied the claim for compensation. It
found appellant had not established a compensable work factor. Appellant requested an oral
hearing before an Office hearing representative, which was held on March 11, 2009. At the
hearing, he stated that his budget was initially under funded and Ms. Riley refused to
acknowledge this fact. Appellant stated that there was pressure to make the budget, and he could
not. He also stated that Ms. Riley did not tell him that additional hours would be funded prior to
December 2007.
In a report dated July 8, 2008 and received on September 12, 2008, Dr. Gary Cavanaugh,
a psychiatrist, provided a history and results on examination. He diagnosed panic disorder and
personality disorder. Dr. Cavanaugh stated that the panic disorder “grew out of conflict with his
direct supervisor” and found appellant was not fit for duty because of his intermittent panic
attacks.
In a report dated December 5, 2008, Dr. Oas reviewed appellant’s history. He noted
appellant’s allegations regarding his interaction with Ms. Riley. Dr. Oas stated, “My opinion is
that the critical predisposing factor that led up to his panic disorder, medical leave and inability
to return to Stockton, was his employment situation with its impossible job duties and budget
work hour shortfalls. The budget shortfall and the crisis it created for [appellant] and his
employees, by itself, produced a stressful environment.”
By decision dated May 22, 2009, the hearing representative affirmed the denial of the
claim for compensation. The hearing representative found that appellant did work in an underfunded office, and this was a compensable work factor. No other compensable work factors
were established and the hearing representative found the medical evidence was insufficient to
establish the claim.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2 It also includes the

1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

submission of medical evidence containing a rationalized opinion on causal relationship between
the identified compensable work factors and a diagnosed emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS
As noted by the hearing representative, appellant’s primary allegation when he filed his
claim for compensation was that he had an emotional reaction to the actions of a supervisor,
Ms. Riley. Appellant alleged that he was subject to verbal abuse from the supervisor, and the
record indicates he filed a discrimination claim based on alleged treatment by the supervisor.
In this regard the Board notes that while verbal abuse can be a compensable factor, the
evidence of record must be sufficient to establish verbal abuse.7 While a claimant may
characterize an employee’s statements as verbal abuse, not every statement uttered in the
workplace will give rise to coverage.8 In the present case, appellant alleged that the supervisor
yelled and used profanity, threatened to fire him and generally tried to intimidate him. The
evidence of record does not contain any supporting evidence of verbal abuse. The supervisor
denied making the alleged comments, and the only witness statements did not corroborate
appellant’s allegations. An EEO complaint was apparently filed, but no supporting evidence was
3

George H. Clark, 56 ECAB 162, 165 (2004).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993).

7

See Joe M. Hagewood, 56 ECAB 479 (2005).

8

Marguerite J. Toland, 52 ECAB 294 (2001). The Board also notes that a raised voice does not itself warrant a
finding a verbal abuse. Carolyn S. Philpott, 51 ECAB 175, 179 (1999).

4

submitted. Based on the evidence of record, the Board finds appellant did not establish a
compensable work factor regarding verbal abuse, harassment or discrimination.
At the March 11, 2009 hearing, appellant appeared to shift his focus to an allegation that
his emotional condition arose from a reaction to a budgetary shortfall. In this regard, the Board
notes that the evidence does establish that appellant was a postmaster who was responsible for
supervising operations that included the budget. The record also indicated that, at least for a
period of time in late 2007, the employing establishment acknowledged that appellant’s budget
had been shorted a small amount of clerk hours. To the extent that appellant is alleging because
of this shortfall there was stress regarding the performance of his assigned duties, which included
the budgetary process, this would be a compensable factor of employment. As noted above a
reaction to the performance of regular or specially assigned duties does fall within coverage
under the Act. Before addressing the medical evidence, the Board notes that to the extent that
appellant is making a broader allegation of overwork, the evidence does not support overwork as
a compensable work factor. A claimant must provide a detailed allegation and supporting
evidence to establish overwork.9 Appellant did not provide a detailed description of his work
duties and other evidence to establish a claim based on overwork.
As to the medical evidence, the Board finds the record does not contain a rationalized
medical opinion on causal relationship between a diagnosed emotional condition and the
accepted compensable work factor. Dr. Cavanaugh briefly refers to a conflict with a supervisor,
which is not a compensable work factor. Dr. Oas also discusses the conflicts with a supervisor.
In his December 5, 2008 report, he refers to “impossible job duties” and the “budget shortfall”
without a detailed explanation. It is not factually established that appellant’s job duties were
“impossible” based on the evidence of record. As to a budget shortfall, Dr. Oas does not discuss
appellant’s specific job duties and explain how the performance of budgetary duties contributed
to a diagnosed condition.
On appeal, appellant states that Dr. Oas has a responsibility to treat his patients, not to
relate their problems to compensable work factors. Under the Act it is appellant’s responsibility
to establish his claim for compensation. This responsibility requires both the establishment of
compensable work factors and medical evidence that contains a rationalized medical opinion on
causal relationship between a diagnosed condition and the compensable work factors. For the
reasons noted above, appellant did not meet his burden of proof in this case.
CONCLUSION
The Board finds appellant did not establish an emotional condition causally related to
compensable work factors.

9

See Sherry L. McFall, 51 ECAB 436 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 22, 2009 is affirmed. The September 12, 2008 decision is
modified to reflect a compensable work factor is established and is affirmed as modified.
Issued: May 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

